
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Conyers (for
			 himself and Ms. Lee of California)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  involuntary homelessness for families, women, and children in America should be
		  eliminated.
	
	
		Whereas according to the nonprofit organization Doorways
			 for Women and Families, there are approximately 600,000 families experiencing
			 homelessness in the United States each year, which constitutes approximately 50
			 percent of the homeless population during the year;
		Whereas homeless families constitute approximately 50
			 percent of the homeless population during each year;
		Whereas the National Alliance to End Homelessness
			 estimates that in the next 3 years, homelessness in the United States could
			 increase by 5 percent, or 74,000 individuals;
		Whereas the number of families experiencing homelessness
			 increased by an average of 15 percent;
		Whereas homeless families are under considerable stress,
			 move frequently, and many are living in difficult living situations, such as
			 overcrowded shelters or the apartments of relatives and friends;
		Whereas according to The National Center on Family
			 Homelessness, 84 percent of families experiencing homelessness are headed by
			 females;
		Whereas according to The National Center on Family
			 Homelessness, 29 percent of adults in homeless families are working;
		Whereas according to The National Center on Family
			 Homelessness, over 92 percent of homeless mothers have experienced severe
			 physical or sexual abuse during their lifetimes;
		Whereas 50 percent of homeless mothers have experienced a
			 major depressive episode;
		Whereas according to a report issued in 2010 by The
			 National Center on Family Homelessness, there are more than 1,600,000 homeless
			 children in the United States;
		Whereas the number of homeless children has increased by
			 38 percent during the current economic recession;
		Whereas according to The National Center on Family
			 Homelessness, one-fifth of homeless children are separated from their immediate
			 family at some point;
		Whereas according to a 2006 report by the United States
			 Conference of Mayors, 55 percent of the cities surveyed reported that homeless
			 families may have to break up in order to be sheltered;
		Whereas at least 30 percent of children in foster care
			 could return to their home if their parents had housing;
		Whereas according to Doorways For Women and Families,
			 homeless children between the ages of 6 and 17 years of age struggle with high
			 rates of mental health problems, and 47 percent have problems with anxiety,
			 depression, or withdrawal compared to 18 percent of other school age
			 children;
		Whereas according to Doorways For Women and Families,
			 homeless children get sick twice as often as other children, have twice as many
			 ear infections, 4 times more asthma attacks, 5 times more stomach problems, 6
			 times more speech problems, twice as many hospitalizations, and go hungry twice
			 as often as other children;
		Whereas according to Doorways For Women and Families,
			 homeless children are four times more likely to have developmental delays,
			 twice as likely to have learning disabilities, and twice as likely to repeat a
			 grade;
		Whereas according to the National Coalition for the
			 Homeless, the rise in homelessness over the past 25 years is due to a growing
			 shortage of affordable rental housing and a simultaneous increase in poverty
			 and unemployment;
		Whereas according to the National Coalition for the
			 Homeless, the rise in home foreclosures has increased the number of people
			 experiencing homelessness;
		Whereas according to the National Coalition for the
			 Homeless, a lack of affordable housing and the limited scale of housing
			 assistance programs have contributed to the current housing crisis and
			 homelessness;
		Whereas according to the National Low Income Housing
			 Coalition, most cities across the country have long waiting lists for public
			 housing and apartments subsidized under the section 8 rental assistance program
			 due to insufficient Federal funding;
		Whereas according to the National Low Income Housing
			 Coalition, there are approximately 10,000,000 extremely low-income renter
			 households in the United States and only 6,500,000 affordable housing
			 units;
		Whereas the United States has more than enough resources
			 to provide safe, decent, and affordable housing for all families, women, and
			 children;
		Whereas America needs a housing first
			 policy that includes transitional housing for those with special needs,
			 community living opportunities, and affordable rental apartments and homes that
			 are available for all families, women, and children;
		Whereas there are cities and towns across America where
			 local housing authorities and nonprofit housing organizations, such as Habitat
			 For Humanity, the Local Initiatives Support Coalition, and the Enterprise
			 Foundation, have created scores of affordable and high quality apartments and
			 neighborhood associations for low-income families that are connected to public
			 transportation and employment corridors;
		Whereas Federal programs that expand affordable housing
			 programs for the involuntary homeless should encourage program participants to
			 look for work in a timely and reasonable manner;
		Whereas the collapse of the residential housing market has
			 resulted in an unemployment rate in the construction industry of 17 percent;
			 and
		Whereas according to the National Low Income Housing
			 Coalition, every $10,000,000,000 dollars spent through the National Housing
			 Trust Fund will create 122,000 new jobs in the construction trades and 30,000
			 new ongoing jobs in the operation of the rental housing: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress
			 that—
			(1)given the severe emotional, health, and
			 financial consequences that result from being homeless, involuntary
			 homelessness for families, women, and children should be eliminated;
			(2)the Federal
			 Government should, to the maximum extent possible, provide adequate funding for
			 the rental housing voucher program under section 8 of the United States Housing
			 Act of 1937, the Community Development Block Grant program, and the HOME
			 Investment Partnerships program, so States, municipalities, and public housing
			 agencies can partner with nonprofit and for-profit housing developers to
			 renovate, construct, and provide affordable housing opportunities for all
			 involuntarily homeless families, women, and children;
			(3)legislation should be enacted that provides
			 to the National Housing Trust Fund the $1,000,000,000 amount requested in the
			 President’s Fiscal Year 2013 Budget Request; and
			(4)the Federal
			 Government should move away from a shelter first housing policy
			 and instead promote a housing first policy that provides
			 employment and training opportunities, transportation, and other
			 self-sufficiency services to help the involuntarily homeless.
			
